DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2, Fig. 3 in the reply filed on 1/18/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cover is coupled to the frame and “configured to shield the glazing stop and fastener from observation” as recited in claims 7, 15, and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 15, and 19 recite that a cover is coupled to the frame and “configured to shield the glazing stop and fastener from observation. However, the applicant has elected Species 2 shown in Fig. 3. Species 2 does not include a cover that shields the glazing stop 300 from observation. Instead, the glazing stop includes a shielding portion which is defined by the glazing stop’s uppermost surface. Therefore, it is unclear how the claim encompasses elected Species 2.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-7 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3667009 to Stelzner et al. (“Stelzner”).
Regarding claim 1, Stelzner discloses a fenestration unit comprising: a glazing unit 6 having a peripheral edge region, a first side and a second side; a frame 2 defining a head 3, a sill 3, a first jamb 3 and a second jamb 3, the frame having a frame profile defining a first coupling element 36 and an engagement face 31 to which the first side of the glazing unit is releasably coupled; a glazing stop 5 including a first coupling element 51 and a first engagement face 52, wherein the first coupling element of the glazing stop is releasably coupled to the first coupling element of the frame, wherein the first engagement face 52 of the glazing stop is releasably coupled to the second side of the glazing unit; a first sealing member 32 disposed between the first side of the glazing unit and the engagement face of the frame; and a second sealing member 53 disposed between the second side of the glazing unit and the first engagement face of the glazing stop.
Regarding claim 2, Stelzner discloses a cover (9 or top surface of 5) and wherein the glazing stop includes a second coupling element (opening) and the cover is coupled to the second coupling element of the glazing stop.
Regarding claim 3, Stelzner discloses a joining member 90 configured to couple the glazing stop to the cover.
Regarding claim 4, Stelzner discloses that the joining member is configured to frictionally engage the glazing stop to the cover and maintain coupling between the glazing stop to the cover.
Regarding claim 5, Stelzner discloses that the joining member 90 includes a first barbed portion configured to engage a channel in the glazing stop and a second barbed portion 90 configured to engage a channel in the cover.
Regarding claim 6, Stelzner discloses a fastener 7 configured to engage the glazing stop with the frame.
Regarding claim 7, Stelzner discloses that the cover (9 and top of 5) is coupled to the frame and is configured to shield the glazing stop and fastener from observation.
Regarding claim 14, Stelzner discloses a fenestration unit defining a boundary between an interior space and an exterior space, the fenestration unit comprising: a glazing unit 6 having a peripheral edge region, a first side and a second side; a frame 2 defining a head 3, a sill 3, a first jamb 3 and a second jamb 3, the frame having a frame profile defining a first coupling element 36 and an engagement face 31 to which the first side of the glazing unit is releasably coupled; a glazing stop 5 including a first coupling element 51 and a first engagement face 52, wherein the first coupling element of the glazing stop is releasably coupled to the first coupling element of the frame, wherein the first engagement face of the glazing stop is releasably coupled to the second side of the glazing unit and removable from the interior space; a first sealing member 32 disposed between the first side of the glazing unit and the engagement face of the frame; and a second sealing member 53 disposed between the second side of the glazing unit and the first engagement face of the glazing stop and removable from the interior space.
Regarding claim 15, Stelzner discloses a fastener 7 configured to engage the glazing stop with the frame and a cover (9, upper surface of 5) coupled to the frame and configured to shield the glazing stop and fastener from observation.
Regarding claim 16, Stelzner discloses that the cover, the fastener, the second sealing member, the glazing stop, and the glazing unit are removable from the interior space.
Regarding claim 17, Stelzner discloses a method of re-glazing a fenestration unit defining a boundary between an interior space and an exterior space, the method comprising: 
Regarding claim 18, Stelzner discloses that accessing the glazing unit includes removing a cover (9, upper portion of 5) coupled to the frame.
Regarding claim 19, Stelzner discloses a fastener 7 configured to engage the glazing stop with the frame and the cover is configured to shield the glazing stop and fastener from observation.
Regarding claim 20, Stelzner discloses that the cover, the fastener, the second sealing member, the glazing stop, and the glazing unit are removable from the interior space.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stelzner in view of U. S. Publication No. 2020/0032576 to Koster et al. (“Koster”).
Regarding claim 8, Stelzner discloses that the first sealing member is non-adhesively coupled to the first side of the glazing unit, but does not disclose that the first sealing member 32 is adhesively coupled to the engagement surface of the frame.
Koster discloses a fenestration unit wherein a first sealing member 502 is adhesively coupled to a frame (par 108). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected. Securing the sealing member to the frame with adhesive predictably ensures the seal stays in place during assembly.
	
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stelzner in view of Koster as applied to claim 8 above, and further in view of U.S. Patent No. 3,872,638 to Di Fazio (“Di Fazio”).
Regarding claim 9, Stelzner in view of Koster does not disclose that the second sealing member is adhesively coupled to the second side of the glazing unit and the first engagement face of the glazing stop.
Di Fazio discloses fenestration unit wherein a second sealing member 36 is adhesively coupled to the second side of the glazing unit and the first engagement face of the glazing stop by virtue of the second sealing member being doublefaced adhesive.

Regarding claim 10, Stelzner in view of Koster and Di Fazio discloses that the first sealing member and the second sealing member comprise foam and are at least one of air-permeable and moisture-blocking.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stelzner in view of Koster and Di Fazio as applied to claim 10 above, and further in view of U.S. Patent No. 3,064,320 to Blaszkowski (“Blaszkowski”).
Regarding claim 11, Stelzner in view of Koster and Di Fazio does not disclose a third sealing member disposed between the frame and the glazing stop. 
Blaszkowski discloses a seal 23 between a frame 17 and a glazing stop 20.
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected. Adding a seal between the glazing stop and the frame would predictably increase water tightness of the fenestration unit.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stelzner in view of U.S. Patent No. 10,233,689 to Jones (“Jones”).
Regarding claim 13, Stelzner does not disclose that the frame defines one or more weep holes configured to guide fluid within the fenestration unit from the fenestration unit to the exterior space.
Jones discloses a fenestration system wherein a frame defines one or more weep holes 140 configured to guide fluid within the fenestration unit from the fenestration unit to the exterior space to allow water to be funneled to the exterior of the building (Jones, col 4, ln 19-22). 
.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art alone or in obvious combination absent hindsight discloses applicant’s invention of a fenestration unit comprising inter alia the third sealing member adhesively coupled to the glazing stop and non-adhesively coupled to the frame. Blaszkowski, while teaching a third seal 23 between a glazing stop 20 and a frame 16 discloses a frictional engagement between the third seal 23 and both glazing stop and frame to allow the seal to expand and contract accordingly.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633